Exhibit 4.1 THIS INSTRUMENT IS SUPPLEMENTAL TO THAT CERTAIN SECOND AMENDED AND RESTATED INDENTURE OF MORTGAGE AND DEED OF TRUST DATED JANUARY 1, 2011, PREVIOUSLY RECORDED IN THE CLERK'S OFFICE, CIRCUIT COURT OF ACCOMACK COUNTY, VIRGINIA; CLERK'S OFFICE, CIRCUIT COURT OF ALBEMARLE COUNTY, VIRGINIA; CLERK'S OFFICE, CIRCUIT COURT OF FAUQUIER COUNTY, VIRGINIA; CLERK'S OFFICE, CIRCUIT COURT OF HALIFAX COUNTY, VIRGINIA; CLERK'S OFFICE, CIRCUIT COURT OF LOUISA COUNTY, VIRGINIA; CLERK'S OFFICE, CIRCUIT COURT OF NORTHAMPTON COUNTY, VIRGINIA; CLERK'S OFFICE, CIRCUIT COURT OF ORANGE COUNTY, VIRGINIA; CLERK'S OFFICE, CIRCUIT COURT OF SPOTSYLVANIA COUNTY, VIRGINIA; CLERK'S OFFICE, CIRCUIT COURT OF SURRY COUNTY, VIRGINIA; CLERK'S OFFICE, CIRCUIT COURT OF SUSSEX COUNTY, VIRGINIA; CLERK'S OFFICE, CIRCUIT COURT OF CECIL COUNTY, MARYLAND AND IN THE RECORDER OF DEEDS OFFICER, LANCASTER COUNTY, PENNSYLVANIA. THIS INSTRUMENT IS A SUPPLEMENTAL WRITING WITHIN THE MEANING OF SECTION 58.1-(1950), AS AMENDED. THE RECORDING TAX IMPOSED BY SECTION 58.1-(1950), AS AMENDED, HAS ALREADY BEEN PAID ON THE SUM OF $1,380,210,000.00. NO NOVATION IS INTENDED HEREBY. OLD DOMINION ELECTRIC COOPERATIVE,
